EXHIBIT 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of the 1st day of
January, 2009, by and between Sielox, Inc., a Delaware corporation
(the “Company”), and James Pritchett (the “Executive”).




W I T N E S S E T H :

WHEREAS, the Executive is currently the President of Costar Video Systems, LLC
(“Costar”), a Delaware limited liability company and a wholly-owned subsidiary
of the Company, pursuant to an employment agreement dated as of June 20, 2006
(the “Underlying Employment Agreement”);

WHEREAS, the Company wishes to ensure that it will continue to have the benefits
of Executive’s services on the terms and conditions hereinafter set forth, and
desires to enter into this Agreement to employ Executive as its President and
Chief Executive Officer; and

WHEREAS, Executive desires to work directly for the Company on the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1.

Employment; Term.  The Company hereby employs Executive, and Executive hereby
accepts employment with the Company, in accordance with and subject to the terms
and conditions set forth herein.  The term of this Agreement shall commence upon
the date hereof (the “Effective Date”) and shall continue for a period of
thirty-six (36) months (the “Initial Term”), unless earlier terminated in
accordance with Section 9 hereof.  The Initial Term may be extended for
subsequent twelve (12) month periods (each a “Renewal Term”) upon mutual
agreement of the Company and Executive at any time prior to the end of the
then-current term, it being understood and agreed that the Company shall
endeavor to provide the Executive with at least six (6) months  notice of its
desire to extend the agreement and that the Executive will endeavor to agree or
disagree to extend the agreement within 30 days thereafter.  The Initial Term
together with the Renewal Terms may be referred to herein as the “Term”.

2.

Employment.

(a)

The Company hereby agrees to employ Executive as its President and Chief
Executive Officer during the Term.  Executive agrees to serve in such capacity
with the duties and responsibilities reasonably requested by the Company
consistent with such position.  During the Term, Executive shall report to the
Board of Directors of the Company, or its designee.

(b)

Executive shall perform his duties with diligence and faithfulness to the best
of his abilities and shall devote his full business time (excluding periods of
vacation and sick leave), attention and energy to such duties.  Executive shall
not, without the prior written consent of the Company, actively engage in any
other business activity during the Term.

3.

Compensation.  The Company shall pay Executive a base salary (the “Base Salary”)
of Two Hundred Forty Thousand Dollars ($240,000) per annum, payable at least
semi-monthly, in accordance with the Company's then existing payroll practices
and subject to all legally required or customary withholdings and other
applicable taxes.  The Board of Directors shall conduct a review of the
performance of the Executive following the first and second anniversary of the
date hereof and shall consider making cost of living or other adjustments to the
Executive’s Base Salary, it being understood that any such adjustment shall be
made in the Board of Directors’ sole and absolute discretion.

4.

Incentive Payment.

(a)

Provided that the Executive’s employment under this Agreement is not terminated
pursuant to the provisions of Section 9(a), (b), (d) or (e) prior to the end of
calendar year 2009, the Executive shall be eligible to receive, in respect of
services rendered to the Company for calendar year 2009, an incentive payment as
additional compensation hereunder  (the “2009 Incentive Payment”), pursuant to
and subject to the terms of this Section 4.  

(b)

Calculation of 2009 Incentive Payment.  

(i)

The 2009 Incentive Payment shall equal 45% of the Annual Available Bonus Pool
calculated in accordance with the provisions set forth on Schedule A hereto.

(ii)

For the avoidance of doubt, the parties acknowledge that the 2009 Incentive
Payment shall never be less than zero.  

(c)

2009 EBITDA Statement.  The Company shall prepare or cause to be prepared, (i)
audited consolidated financial statements of the Company for calendar year 2009,
(ii) a statement which shall explain in reasonable detail the calculations of
Annual EBITDA and the 2009 Incentive Payment (the “Incentive Payment Statement”)
and (iii) reasonable supporting

--------------------------------------------------------------------------------

documentation sufficiently detailed to enable Executive to verify in all
material respects the calculations of Annual EBITDA and the 2009 Incentive
Payment, and deliver or cause to be delivered each of the forgoing to Executive
promptly after the audited consolidated financial statements of the Company for
calendar year 2009 have been completed.

(d)

Payment of Incentive Payment.  The 2009 Incentive Payment shall be paid by the
Company to the Executive in cash no later than thirty-five (35) days after the
issuance of the audited financial statements of the Company for calendar year
2009.

5.

Definitions.  The following terms used in this Agreement shall have the meanings
indicated:

(a)

“Affiliate” with respect to any Person shall mean any other Person which,
directly or indirectly, is in control of, is controlled by or is under common
control with such specified Person.  For the purposes of this definition,
“control,” when used with respect to any Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise.

(b)

“Annual EBITDA” shall mean the EBITDA of Costar during calendar year 2009.

(c)

“Bonus Eligible Years” shall mean calendar year 2010 and each complete calendar
year thereafter during the Term.

(d)

“EBITDA of the Costar” shall mean the consolidated net income of Costar (based
on the business of Costar as existing on the date hereof) before interest,
income taxes, depreciation and amortization.  

(e)

“GAAP” shall mean United States generally accepted accounting principles in
effect on the date hereof applied on a consistent basis.

(f)

“Person” shall mean an individual, partnership, venture, unincorporated
association, organization, syndicate, corporation, limited liability company, or
other entity, trust, trustee, executor, administrator or other legal or personal
representative or any government or any agency or political subdivision thereof.

6.

Additional Bonus Compensation.  

(a)

In respect of calendar year 2009, Executive shall be eligible to receive a
discretionary annual bonus in addition to the payment of the 2009 Incentive
Payment (the “2009 Performance Bonus”).  The 2009 Performance Bonus shall be
determined by the Compensation Committee of the Company (the “Compensation
Committee”) based upon the Compensation Committee’s assessment of (i) the
Executive’s performance of his duties to the Company during calendar year 2009
and (ii) the overall performance of the Company.  The amount of the 2009
Performance Bonus, if any, shall be determined by the Compensation Committee in
its sole and absolute discretion based upon such methods and metrics as may be
established by the Compensation Committee.

(b)

Executive shall be eligible to receive an annual bonus of up to 50% of
 Executive’s Base Salary in respect of each Bonus Eligible Year (the
“Performance Bonus”), which shall be determined pursuant to the terms and
conditions of a bonus plan which shall be established by the Board of Directors
of the Company for executive level employees of the Company in its sole and
absolute discretion.  

7.

Benefits.

(a)

The Company agrees to reimburse Executive for all reasonable and necessary
documented out-of-pocket travel and other business expenses incurred by
Executive in connection with the performance of his duties under this Agreement
in accordance with the Company’s corporate policy regarding such expenses as it
may be amended from time to time.  Such reimbursements shall be made by the
Company within a reasonable amount of time after submission by Executive of
vouchers in accordance with the Company's then applicable policies and
procedures.  It is understood and agreed between the parties that (i) the
Executive shall only be required to travel for reasonable business purposes and
(ii) the Executive shall only be entitled to reimbursement of travel and
business expenses incurred in connection with business activities and prospects
that are in accordance with the Company’s business plan, as approved by the
Board of Directors of the Company.

(b)

Executive shall be entitled to participate in any and all medical insurance,
group health, dental and vision care programs, disability insurance, pension,
and other benefit plans which are made generally available by the Company to its
senior executives, as the same may be amended or modified from time to time.
 The Company may at any time amend or terminate its benefit plans or programs,
provided, however, that the Company shall not terminate any health plan or
program provided to the Executive during the Term unless it shall provide the
Executive with comparable benefits under a replacement plan or program.

(c)

Executive shall be entitled to an annual paid vacation in accordance with the
Company’s vacation policy applicable to senior executives, but in no event less
than three (3) weeks per calendar year.  

8.

Stock Options.   Within thirty (30) days of the date hereof (the “Grant Date”),
the Company will grant to the Executive an option to purchase two hundred
thousand (200,000) shares of the Company’s Common Stock, with an exercise price

--------------------------------------------------------------------------------

equal to the fair market value of the Company’s Common Stock on the Grant Date
(the “Option Grant”).  The Option Grant will be evidenced by an option agreement
pursuant to, and be subject to the terms and conditions of, the Company’s 2000
Stock Option and Incentive Plan (the “Option Plan”).  Subject to the terms of
the Option Plan, the Option Grant will vest ratably over a three (3) year period
with one-third (1/3) of the number of shares of common stock subject to the
Option Grant vesting on the first anniversary of the Grant Date, an additional
one-third (1/3) of the number of shares of common stock subject to the Option
Grant vesting on the second anniversary of the Grant Date and the remaining
one-third (1/3) of the number of shares of common stock subject to the Option
Grant vesting on the third anniversary of the Grant Date; provided, in each
case, that the Executive is an employee of the Company as of each applicable
vesting date.  

9.

Termination.  Executive's employment hereunder may be terminated prior to the
end of the Term under the following circumstances:

(a)

Death.  Executive's employment hereunder shall terminate upon Executive's death.

(b)

Total Disability.  The Company may terminate Executive's employment hereunder at
any time after Executive becomes “Totally Disabled.”  For purposes of this
Agreement, Executive shall be “Totally Disabled” upon the earlier of (i) the
date Executive becomes entitled to receive disability benefits under the
Company's long-term disability plan, if any, or (ii) Executive's inability to
perform the duties and responsibilities contemplated under this Agreement for a
period of more than 90 consecutive days, or 120 days in any 365-day period, due
to physical or mental incapacity or impairment.  Such termination shall become
effective five days after the Company gives notice of such termination to
Executive, or to his spouse or legal representative, in accordance with Section
13 hereof.

(c)

Termination by the Company without Cause. The Company may terminate Executive’s
employment hereunder without Cause (as hereinafter defined) at any time after
providing written notice to Executive.

(d)

Termination by the Company for Cause.  The Company may terminate Executive's
employment hereunder for Cause at any time after providing written notice to
Executive.  For purposes of this Agreement, the term “Cause” shall mean any of
the following: (i) Executive's willful or intentional failure or refusal to
perform or observe any of his duties, responsibilities or obligations set forth
in, or as contemplated under, this Agreement, unless such failure or refusal is
susceptible to cure and is corrected within thirty (30) days following written
notice by the Company specifying the details thereof; (ii) acts or omissions by
Executive involving Executive's gross negligence related to the discharge of his
duties; (iii) any act or failure to act involving fraud, a material, knowing or
intentional misrepresentation, theft, misappropriation, embezzlement, dishonesty
or moral turpitude; (iv) conviction of (or a plea of nolo contendere to) an
offense which is a felony in the jurisdiction involved or which is a misdemeanor
in the jurisdiction involved but which involves an act set forth in Section
9(d)(iii) above; (v) any willful or intentional act or omission which could
reasonably be expected to materially injure the reputation, business or business
relationships of the Company, or Executive's reputation or business
relationships; or (vi) Executive's willful or intentional failure to comply with
any reasonable request or direction of the Company not contrary to the
provisions of this Agreement, unless such failure to comply is susceptible to
cure and is corrected within thirty (30) days following written notice by the
Company specifying the details thereof.

(e)

Termination by Executive for Good Reason.  Executive may terminate his
employment hereunder at any time if Executive has “Good Reason” and gives
written notice thereof to the Company within thirty (30) days after the
occurrence of such Good Reason.  For purposes of this Agreement, the term “Good
Reason” shall mean: (i)  a material reduction in Executive’s salary or other
benefits, except to the extent permitted pursuant to the terms of this
Agreement; or (ii) a material breach by the Company of any material provision of
this Agreement; which, in each case, is not cured by the Company within thirty
(30) days after the Company receives written notice thereof from Executive.

10.

Compensation Following Termination Prior to the End of the Term.  In the event
that Executive's employment hereunder is terminated prior to the end of the
Term, Executive shall be entitled only to the following compensation and
benefits upon such termination:

(a)

Termination by Reason of Death or Total Disability, by the Company for Cause, or
by Executive other than for Good Reason.  In the event that Executive's
employment is terminated prior to the expiration of the Term by reason of
Executive's death or Total Disability, or termination by the Company for Cause,
or termination by Executive other than for Good Reason, respectively, the
Company shall pay the following amounts to Executive (or Executive's spouse or
estate, as the case may be):

i.

any accrued but unpaid Base Salary (as determined pursuant to Section 3 hereof)
for services rendered to the date of termination, which amount shall be paid to
the Executive within thirty (30) days following the date of termination;

ii.

any accrued but unpaid expenses required to be reimbursed pursuant to
Section 7(a) hereof, which amount shall be paid to the Executive within thirty
(30) days following the date of termination;

iii.

any accrued but unpaid vacation time pursuant to Section 7(c) hereof, which
amount shall be paid to the Executive within thirty (30) days following the date
of termination;

iv.

the 2009 Incentive Payment, if any, in the event that Executive was employed for
the entire 2009 calendar year, due and payable pursuant to Section 4 hereof in
accordance with the provisions thereof;

--------------------------------------------------------------------------------




v.

the 2009 Performance Bonus, if any, in the event that Executive was employed for
the entire 2009 calendar year, due and payable pursuant to Section 6(a) hereof
in accordance with the provisions thereof; and

vi.

for each full Bonus Eligible Year worked by the Executive for the Company, any
Performance Bonus due and payable pursuant to Section 6(b) hereof in accordance
with the provisions thereof.

Except as otherwise specifically provided herein, in the event Executive's
employment is terminated pursuant to this Section 10(a), the benefits to which
Executive and/or his family may be entitled upon such termination pursuant to
the plans, programs and arrangements referred to in Section 7(b) hereof shall be
determined and paid in accordance with the terms of such plans, programs and
arrangements.

(b)

Termination by the Company Without Cause.  In the event that Executive's
employment is terminated by the Company without Cause, the Company shall pay the
following amounts to Executive:

i.

any accrued but unpaid Base Salary (as determined pursuant to Section 3 hereof)
for services rendered to the date of termination, which amount shall be paid to
the Executive within thirty (30) days following the date of termination;

ii.

any accrued but unpaid expenses required to be reimbursed pursuant to Section
7(a) hereof, which amount shall be paid to the Executive within thirty (30) days
following the date of termination;

iii.

any accrued but unpaid vacation time pursuant to Section 7(c) hereof, which
amount shall be paid to the Executive within thirty (30) days following the date
of termination;

iv.

one-half of the Executive’s Base Salary (as determined pursuant to Section 3
hereof), to be paid in accordance with the Company’s standard payroll practices
then in effect over a period of twelve (12) months following the termination of
Executive’s employment, it being understood that the Board of Directors shall
conduct a review of the performance of the Executive following the first and
second anniversary of the date hereof and shall consider whether or not it is
appropriate to increase the potential payment that Executive shall be entitled
to receive pursuant to this Section 10(b)(iv), it being further understood that
any such increase shall be made in the Board of Directors’ sole and absolute
discretion;

v.

the 2009 Incentive Payment, if any, in the event that Executive was employed for
the entire 2009 calendar year, due and payable pursuant to Section 4 hereof in
accordance with the provisions thereof and in the event that the Executive was
employed for a portion of calendar year 2009, a pro-rata portion of any 2009
Incentive Payment that would be due and payable pursuant to Section 4 in
accordance with the provisions thereof assuming that the Executive worked for
the Company for the entire 2009 calendar year;

vi.

the 2009 Performance Bonus, if any, in the event that Executive was employed for
the entire 2009 calendar year, due and payable pursuant to Section 6(a) hereof
in accordance with the provisions thereof; and

vii.

for each full Bonus Eligible Year worked by the Executive for the Company, any
Performance Bonus due and payable pursuant to Section 6(b) hereof in accordance
with the provisions thereof.

In the event Executive’s employment is terminated pursuant to this Section
10(b), Executive and/or his family shall continue to be entitled to coverage
under the plans, programs and arrangements referred to in Section 7(b) hereof
for so long as Executive continues to receive payments from the Company pursuant
to clause (iv) of this Section 10(b).

(c)

Termination by the Executive for Good Reason.  In the event that Executive's
employment is terminated by the Executive for Good Reason, the Company shall pay
the following amounts to Executive:

i.

any accrued but unpaid Base Salary (as determined pursuant to Section 3 hereof)
for services rendered to the date of termination, which amount shall be paid to
the Executive within thirty (30) days following the date of termination;

ii.

any accrued but unpaid expenses required to be reimbursed pursuant to Section
7(a) hereof, which amount shall be paid to the Executive within thirty (30) days
following the date of termination;

iii.

any accrued but unpaid vacation time pursuant to Section 7(c) hereof, which
amount shall be paid to the Executive within thirty (30) days following the date
of termination;

iv.

one-half of the Executive’s Base Salary (as determined pursuant to Section 3
hereof), to be paid in accordance with the Company’s standard payroll practices
then in effect over a period of twelve (12) months following the termination of
Executive’s employment, it being understood that the Board of Directors shall
conduct a review of the performance of the Executive following the first and
second anniversary of the date hereof and shall consider whether or not it is
appropriate to increase the potential payment that Executive shall be entitled
to receive pursuant to this Section 10(c)(iv), it being further understood that
any such increase shall be made in the Board of Directors’ sole and absolute
discretion;

--------------------------------------------------------------------------------




v.

the 2009 Incentive Payment, if any, in the event that Executive was employed for
the entire 2009 calendar year, due and payable pursuant to Section 4 hereof in
accordance with the provisions thereof;

vi.

the 2009 Performance Bonus, if any, in the event that Executive was employed for
the entire 2009 calendar year, due and payable pursuant to Section 6(a) hereof
in accordance with the provisions thereof; and

vii.

for each full Bonus Eligible Year worked by the Executive for the Company, any
Performance Bonus due and payable pursuant to Section 6(b) hereof in accordance
with the provisions thereof.

In the event Executive’s employment is terminated pursuant to this Section
10(c), Executive and/or his family shall continue to be entitled to coverage
under the plans, programs and arrangements referred to in Section 7(b) hereof
for so long as Executive continues to receive payments from the Company pursuant
to clause (iv) of this Section 10(c).

(d)

Termination Events Resulting in Severance Payments.  The obligation of the
Company to make any of the payments to the Executive required pursuant to
Section 10(b) or Section 10(c) shall be conditioned upon  the execution and
delivery by the Executive of (i) a general release, in form and substance
reasonably satisfactory to the Company, by which the Executive unconditionally,
without any reservation, irrevocably and forever releases and discharges the
Company and its Affiliates, and their respective shareholders, members,
partners, officers, directors, managers and employees (collectively, the
“Released Parties”) of and from any and all claims, causes of action or demands,
that the Executive then has, or may have, against any of the Released Parties
and (ii) a resignation by the Executive from all positions held by the Executive
with the Company or any of its Affiliates.

(e)

No Other Benefits or Compensation.  Except as may be provided under this
Agreement or under the terms of any incentive compensation, employee benefit or
fringe benefit plan applicable to Executive at the time of the termination of
Executive's employment prior to the end of the Term, Executive shall have no
right to receive any other compensation, or to participate in any other plan,
arrangement or benefit, with respect to any future period after such
termination.

(f)

General.  1) In the event that Executive's employment is terminated for any
reason, the Company's payment of salary and other amounts specifically provided
for in the applicable previous paragraph of this Section 10 shall constitute
complete satisfaction of all payment obligations of the Company to Executive
pursuant to this Agreement.  Upon any such termination, Executive shall cease to
be an employee of the Company for all purposes and (except as otherwise
expressly set forth in this Agreement) the Company shall have no obligation to
Executive to provide Executive with any employee benefits or perquisites
hereunder.

(ii)

Executive's rights set out in this Agreement shall constitute Executive's sole
and exclusive rights and remedies as a result of Executive's actual or
constructive termination of employment.

11.

Noncompetition and Nonsolicitation; Nondisclosure of Proprietary Information;
Surrender of Records.

(a)

Noncompetition; Nonsolicitation.

(i)

Executive acknowledges and recognizes the highly competitive nature of the
Company's business and that his position with the Company and access to the
Company's confidential records and proprietary information renders him special
and unique.  In consideration of payments made and to be made by the Company to
Executive pursuant to this Agreement (including, without limitation, pursuant to
Section 3 hereof), Executive agrees not to, directly or indirectly, by ownership
of securities or otherwise (other than as a stockholder of not more than two
percent (2%) of any class of securities of any other corporation, which class of
securities shall have been registered under Section 12 of the Securities
Exchange Act of 1934, as amended), during the Term of this Agreement and for a
period of one (1) year thereafter (the “Non-Competition Period”), engage in the
business of designing, developing, manufacturing, sourcing, selling and/or
distributing any video and imaging products and services for the security and
industrial markets, including, without limitation, surveillance cameras, lenses,
digital video recorders and high speed domes, or any other business which the
Company or any Affiliate thereof may conduct in any material respect from and
after the date hereof, in North America (the “Geographic Region”), or become
associated with or render services in connection therewith to any person, firm,
corporation, association or other entity so engaged (other than the Company and
the Company’s Affiliates and their respective successors and assigns) in such
Geographic Region.   Notwithstanding the foregoing, in the event that this
Agreement is terminated by the Company for Cause or by Executive other than for
Good Reason, the Non-Competition Period shall be increased from a period one (1)
year after the Term to a period of two (2) years after the Term.

(ii)

In further consideration of the payments made and to be made by the Company to
Executive pursuant to this Agreement (including, without limitation, pursuant to
Section 3 hereof), Executive agrees that during the Term of this Agreement and
for a period of two (2) years thereafter, he shall not, directly or indirectly,
(A) advise or encourage any employee, agent, consultant, independent contractor,
representative or customer of, or vendor or supplier to, or joint venture or
other business partner of, the Company or any Affiliate thereof to terminate
his, her, or its relationship with the Company or any Affiliate thereof or to
reduce the amount of business customarily done with the Company or any Affiliate
thereof, or (B) solicit or attempt to solicit or participate in the solicitation
of or employ or otherwise engage any employee, agent, consultant, independent
contractor or

--------------------------------------------------------------------------------

representative of the Company or any Affiliate thereof, or otherwise advise or
encourage any such person to become an employee, agent, representative,
consultant, independent contractor or representative of or to any other Person.

(iii)

Executive understands that the provisions of this Section 11(a) may limit his
ability to earn a livelihood in a business similar to the business of the
Company but nevertheless agrees and hereby acknowledges that the consideration
provided under this Agreement, including any amounts provided under Section 3
hereof, are sufficient to justify the restrictions contained in such provisions.
 In consideration thereof and in light of Executive's education, skills and
abilities, Executive agrees that he will not assert in any forum that such
provisions prevent him from earning a living or otherwise are void or
unenforceable or should be held void or unenforceable.

(iv)

For purposes of any provision of Section 11 hereof, “directly or indirectly”
means in Executive's individual capacity for his own benefit or for the benefit
of a third party, or as a shareholder, partner, member, principal, officer,
director, trustee, employee, representative, agent or consultant of or to any
Person whatsoever.

(b)

Proprietary Information.  Executive acknowledges that during the course of his
employment with the Company he will necessarily have access to and make use of
proprietary information and confidential records of the Company and its
Affiliates.  Executive covenants that he shall not, during the Term or at any
time thereafter (irrespective of the circumstances under which Executive's
employment with the Company terminates), directly or indirectly, use for his own
purpose or for the benefit of any Person other than the Company and its
Affiliates, nor otherwise disclose, any proprietary information of which he has
knowledge to any Person, unless such disclosure has been authorized in writing
by the Company or such Affiliates or is otherwise required by law. Executive
acknowledges and understands that the term “proprietary information” includes,
but is not limited to, patents, copyrights and trade secrets such as:  (i)
designs, drawings, sketches, fabrics, accessories and ornaments utilized or
incorporated in or proposed to be utilized or incorporated in any product of the
Company or its Affiliates; (ii) the software products, programs, applications
and processes utilized by or on behalf of the Company and its Affiliates (other
than off-the-shelf software programs); (iii) the name and/or address of any
customer or vendor of the Company and its Affiliates or any information
concerning the transactions or relations of any customer or vendor of the
Company and its Affiliates with the Company or any of its shareholders,
principals, directors, officers, employees or agents; (iv) any information
concerning any product, technology or procedure employed by or on behalf of the
Company and its Affiliates but not generally known to its customers, vendors or
competitors, or under development by or being tested by or on behalf of the
Company and its Affiliates but not at the time offered generally to customers or
vendors; (v) any information relating to the Company's computer software,
computer systems, pricing or marketing methods, sales margins, cost or source of
raw materials, supplies or goods, capital structure, operating results,
borrowing arrangements or business plans; (vi) any information which is
generally regarded as confidential or proprietary in any line of business
engaged in by or on behalf of the Company and its Affiliates; (vii) any business
plans, budgets, advertising or marketing plans of the Company or its Affiliates;
(viii) any information contained in any of the written or oral policies and
procedures or manuals of the Company or its Affiliates; (ix) any information
belonging to customers, vendors or Affiliates of the Company and its Affiliates
or any other individual or entity which the Company and its Affiliates has
agreed to hold in confidence; and (x) all written, graphic and other material
(whether in writing on magnetic tape or in electronic or other form) relating to
or containing any of the foregoing.  Executive acknowledges and understands that
information that is not novel or copyrighted or trademarked or patented may
nonetheless be proprietary information.  The term “proprietary information”
shall not include information generally available to and known by the public or
information that is or becomes available to Executive on a non-confidential
basis from a source other than the Company (or any of its Affiliates) or the
Company's shareholders, principals, directors, officers, employees or agents
(other than as a result of a breach of any obligation of confidentiality).

(c)

Confidentiality and Surrender of Records.  Following the expiration or
termination of this Agreement, Executive shall not retain, and will deliver
promptly to the Company, all confidential records.  The term “confidential
records” means all correspondence, memoranda, files, manuals, books, designs,
sketches, lists, financial, operating, or marketing records, magnetic tape, or
electronic or other media or equipment or records of any kind which may be in
Executive's possession or under his control or accessible to him which contain
any proprietary information.  All confidential records shall be and remain the
sole property of the Company during the Term and thereafter.

(d)

Disclosure Required by Law.  In the event Executive is required by law or court
order to disclose any proprietary information or confidential records of the
Company, Executive shall provide the Company with prompt written notice so that
the Company may seek a protective order or other appropriate remedy, and if such
protective order or other remedy is not obtained, Executive shall furnish only
that portion of the proprietary information or confidential records that is
legally required and, upon request, shall assist the Company (at the Company’s
expense) in obtaining assurance that confidential treatment will be accorded
such information or records.

(e)

No Other Obligations.  Executive represents and warrants to the Company that he
is not precluded or limited in his ability to undertake or perform the duties
described herein by any contract, agreement or restrictive covenant. Executive
covenants that he shall not employ the trade secrets or proprietary information
of any other person in connection with his employment by the Company.

--------------------------------------------------------------------------------




(f)

Confidentiality.  Executive agrees to keep confidential the terms of this
Agreement.  This provision does not prohibit Executive from providing this
information to his attorneys or accountants for purposes of obtaining legal or
tax advice or as otherwise required by law; provided, however, the Executive
shall be responsible for breaches of the confidentiality restrictions contained
herein by such people as if Executive herself had breached such restrictions.
 The Company shall not disclose the terms of this Agreement except as necessary
in the ordinary course of its business, as required by law or as required by any
governmental or quasi-governmental entity or any self regulatory organization.

(g)

Developments the Property of the Company.  All discoveries, inventions, designs,
drawings, sketches, products, processes, methods and improvements conceived,
developed or otherwise made by Executive at any time, alone or with others, and
in any way relating to the present or future business or products of the Company
and its Affiliates, including fabric or other designs, whether or not subject to
copyright protection and whether or not reduced to tangible form during the
period of Executive's employment with the Company (collectively referred to as
“Developments”), shall be the sole property of the Company. Executive agrees to,
and hereby does, assign to the Company all of Executive's right, title and
interest throughout the world in and to all Developments.  Executive agrees that
all such Developments that are copyrightable shall constitute works made for
hire under the copyright laws of the United States and Executive hereby assigns
to the Company all copyrights and other proprietary rights Executive may have in
any such Developments to the extent that they might not be considered works made
for hire.  There shall be excluded from this Section 11(g) any Development made
by Executive (i) which is developed by Executive without the use of the property
or facilities of the Company or any of its Affiliates, (ii) which does not make
use of any confidential or proprietary information of the Company or any of its
Affiliates and (iii) which does not relate to the Company's business or to the
ongoing or planned product development efforts of the Company and its
affiliates.  Executive shall make and maintain adequate and current written
records of all Developments, and shall disclose all Developments fully and in
writing to the Company promptly after development of the same, and at any time
upon request; provided, however, that Developments excluded under the preceding
sentence shall be received by the Company in confidence.

(h)

Enforcement.  Executive acknowledges and agrees that, by virtue of his position,
his services, and access to and use of confidential records and proprietary
information, any violation by his of any of the undertakings contained in this
Section 11 would cause the Company or its Affiliates immediate, substantial and
irreparable injury for which it or any of them has no adequate remedy at law.
 Accordingly, Executive agrees that in the event of a breach by him of any said
undertakings, the Company will be entitled to temporary and permanent injunctive
relief in any court of competent jurisdiction (without the need to post any bond
and without proving that damages would be inadequate).  Rights and remedies
provided for in this Section 11 are cumulative and shall be in addition to
rights and remedies otherwise available to the parties hereunder or under any
other agreement or applicable law.

12.

No Third Party Rights.  Except as set forth in Section 10(a), the parties do not
intend the benefits of this Agreement to inure to any person or entity not a
party to this Agreement and notwithstanding anything contained in this
Agreement, or any conduct or course of conduct by either party before or after
signing this Agreement, this Agreement shall not be construed as creating any
right, claim or cause of action against either party by any person or entity not
a party to this Agreement.

13.

Notices.  Any notice, consent, request or other communication made or given in
accordance with this Agreement shall be in writing and shall be deemed to have
been duly given when actually received if delivered in person, sent by Federal
Express or equivalent courier service, or if mailed, three (3) business days
after mailing by registered or certified mail, return receipt requested, to
those listed below at their following respective addresses, or at such other
address as each may specify by notice to the others:

To the Company:

Sielox, Inc.

170 East Ninth Street

Runnemede, New Jersey 08078

Attention:  Melvyn Brunt, Chief Financial Officer

To Executive:

James Pritchett

5136 Briargrove Lane

Dallas, Texas 75287

14.

Assignability; Binding Effect. This Agreement is a personal contract calling for
the provision of unique services by Executive, and Executive's rights and
obligations hereunder may not be sold, transferred, assigned, pledged or
hypothecated.  In the event of any attempted assignment or transfer of rights
hereunder by Executive contrary to the provisions hereof, the Company will have
no further liability for payments hereunder.  The rights and obligations of the
Company hereunder will be binding upon and run in favor of the successors and
assigns of the Company.

15.

Complete Understanding; Amendment; Waiver.  This Agreement constitutes the
complete understanding between the parties with respect to the employment of
Executive and supersedes all other prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter hereof,
and no statement, representation, warranty or covenant

--------------------------------------------------------------------------------

has been made by either party with respect thereto except as expressly set forth
herein.  All prior employment, consulting or other agreements between the
Company and Executive with respect to the performance of any services by
Executive to the Company or any of its Affiliates or the payment of any
royalties, license fees or other similar fees to Executive, are terminated as of
the Effective Date. This Agreement shall not be altered, modified, amended or
terminated except by a written instrument signed by each of the parties hereto.
 Any waiver of any term or provision hereof, or of the application of any such
term or provision to any circumstances, shall be in writing signed by the party
charged with giving such waiver.  Waiver by either party hereto of any breach
hereunder by the other party shall not operate as a waiver of any other breach,
whether similar to or different from the breach waived.  No delay on the part of
the Company or Executive in the exercise of any of their respective rights or
remedies shall operate as a waiver thereof, and no single or partial exercise by
the Company or Executive of any such right or remedy shall preclude other or
further exercise thereof.

16.

Severability.

If any provision of this Agreement or the application of any such provision to
any party or circumstances shall be determined by any court of competent
jurisdiction to be invalid or unenforceable to any extent, the remainder of this
Agreement, or the application of such provision to such person or circumstances
other than those to which it is so determined to be invalid or unenforceable,
shall not be affected thereby, and each provision hereof shall be enforced to
the fullest extent permitted by law.  To the extent that a court of competent
jurisdiction determines that Executive breached any undertaking in Section 11
hereof, any and all of the Company's obligations to make payments hereunder
shall immediately cease, provided that the Company shall be liable for such
payments in the event that the determination of such court is overturned or
reversed by any higher court.  If the final judgment of a court of competent
jurisdiction declares that any item or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making the determination
of invalidity or unenforceability shall have the power, and is hereby directed,
to reduce the scope, duration or area of the term or provision, to delete
specific words or phrases and to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, and this Agreement shall be enforceable as so modified.

17.

Survivability.  The provisions of this Agreement which by their terms call for
performance subsequent to termination of Executive's employment hereunder, or of
this Agreement, shall so survive such termination.

18.

Underlying Employment Agreement.  The parties hereto acknowledge and agree that
they have caused the Underlying Employment Agreement to be terminated prior to
the completion of the “Initial Term” as defined in such agreement.  The
Executive acknowledges that neither the Company nor any of its respective
Affiliates shall have any further obligations pursuant to the Underlying
Employment Agreement, including, without limitation, the obligation to make any
payments, of any kind, thereunder.

19.

GOVERNING LAW; CONSENT TO JURISDICTION.  THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW JERSEY APPLICABLE TO CONTRACTS MADE AND TO BE ENTIRELY PERFORMED THEREIN,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  IN THE EVENT OF ANY
CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE BREACH
OR ALLEGED BREACH HEREOF, EACH OF THE PARTIES HERETO IRREVOCABLY (A) SUBMITS TO
THE EXCLUSIVE JURISDICTION OF ANY NEW JERSEY STATE COURT OR ANY FEDERAL COURT
SITTING IN THE STATE OF NEW JERSEY, (B) WAIVES ANY OBJECTION WHICH IT MAY HAVE
AT ANY TIME TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT, (C) WAIVES ANY CLAIM THAT SUCH ACTION OR PROCEEDING HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM, AND (D) AGREES THAT SERVICE OF PROCESS OR OF ANY OTHER
PAPERS UPON SUCH PARTY BY REGISTERED MAIL AT THE ADDRESS TO WHICH NOTICES ARE
REQUIRED TO BE SENT TO SUCH PARTY UNDER SECTION 13 SHALL BE DEEMED GOOD, PROPER
AND EFFECTIVE SERVICE UPON SUCH PARTY.

20.

Counterparts; Facsimile.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Each counterpart may
consist of a number of copies hereof each signed by less than all, but together
signed by all of the parties hereto.  Facsimile transmission of any signed
original counterpart and/or retransmission of any signed facsimile transmission
shall be deemed the same as the delivery of an original.

21.

Interpretation.  The headings and captions used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement.  The parties hereto acknowledge and agree that: (i) each party and
its counsel reviewed and negotiated the terms and provisions of this Agreement
and have contributed to its revision; (ii) the rule of construction to the
effect that any ambiguities are resolved against the drafting party shall not be
employed in the interpretation of this Agreement; and (iii) the terms and
provisions of this Agreement shall be construed fairly as to all parties hereto
and not in favor of or against any party, regardless of which party was
generally responsible for the preparation of this Agreement.

22.

WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

23.

Section 409A Compliance.  The intent of the parties is that payments and
benefits under this Agreement comply with Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (collectively “Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement will be interpreted to be

--------------------------------------------------------------------------------

in compliance therewith.  Notwithstanding any provision to the contrary in this
Agreement, to the extent that the Executive is a “specified employee” within the
meaning of that term under Section 409A(a)(2)(B) of the Code, then with regard
to any payment or the provision of any benefit that is required to be delayed in
compliance with Section 409A(a)(2)(B) of the Code, such payment or benefit will
not be made or provided prior to the earlier of (A) the expiration of the
six-month period measured from the date of the Executive’s “separation from
service” (as such term is defined under Section 409A) or (B) the date of the
Executive’s death (the “Delay Period”). Upon the expiration of the Delay Period,
all payments and benefits delayed pursuant to this Section 23 (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) will be paid or reimbursed to the Executive in a lump
sum, and any remaining payments and benefits due under this Agreement will be
paid or provided in accordance with the normal payment dates specified for them
herein.  Notwithstanding the foregoing, to the extent that the foregoing applies
to the provision of any ongoing welfare benefits to the Executive that would not
be required to be delayed if the premiums therefore were paid by the Executive,
the Executive will pay the full cost of premiums for such welfare benefits
during the Delay Period and the Company will pay the Executive an amount equal
to the amount of such premiums paid by the Executive during the Delay Period
promptly after its conclusion.  




[SIGNATURES ON NEXT PAGE]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date first above written.




SIELOX, INC.

By:  /s/Rory Cowan

Name: Rory Cowan

Title:

JAMES PRITCHETT

/s/ James Pritchett

James Pritchett





--------------------------------------------------------------------------------

SCHEDULE A







CALCULATION OF 2009 INCENTIVE PAYMENT

($000)







2009




Annual Target Bonus EBITDA

$1,731










The amount of funds that will be available for the 2009 Incentive Payment (the
“Annual Available Bonus Pool”) shall equal:




(A)

the sum of 40% of the excess, if any, of Annual EBITDA over the Annual Target
Bonus EBITDA (“Excess EBITDA”); provided, however, that in the event that such
Excess EBITDA is greater than $2,500, then the Incentive Payment shall equal the
sum of (i) 40% of  $2,500 and (ii) 10% of the Excess EBITDA over $2,500.




Example:  If the Annual EBITDA for 2009 is $4,731, then the excess Annual EBITDA
over the Annual Target Bonus EBITDA is $3,000. Since the Excess EBITDA is
greater than $2,500, the Annual Available Bonus Pool is equal to 40% of $2,500,
or $1,000 and (ii) 10% of $500 or $50, for a total Annual Available Bonus Pool
of $1,050.   



